MAYFIELD, J.
The defendant was convicted of murder in the killing of Alexander Marshall. The de*15ceased was a hack, or cab, driver in the city of Mobile. The defendant, or some one for him, telephoned for a hack or cab. The deceased responded, and defendant entered the vehicle to be carried to his destination. The deceased remarked, “You understand the fare is 50 cents.” The defendant answered, No, they said over there that the price was 25 cents.” From this a general quarrel and fight ensued, in which both parties used pistols, and the driver of the vehicle was killed and the defendant wounded. The evidence was in conflict as to who provoked the difficulty, and as to who first drew a pistol, and as to who fired the first shot.
The defendant’s counsel objected to the state’s witnesses’ testifying that, at the time and place of the difficulty, one would have to step down from the sidewalk to get into the hack, and as to Iioav far the hack was from the sidewalk, and objected also to the remarks of the court in this connection, made as a reply to counsel’s objection to the evidence, “I think it is a fact if a man is on the sidewalk and the hack is in the street he would have to step down to get to his cab.” There was no merit in any of these objections, and no possible injury did or could result from the overruling of the same.
There was likewise no merit in the objection to the state’s proving the height of the cab on which the evidence tended to shoAV the deceased had tAVo pistols.
The trial court properly declined to allow the defendant to prove statements made by him to the officers and others soon after the difficulty. Such statements were not parts of the res gestae but were merely self-serving declarations. There Avas, however, no error in alloAving the prosecution to prove statements made by the defendant soon after the difficulty; such statements relating to the killing and being therefore admissible *16against, but not for the accused. It should also be noted that the statements offered by the defense were not parts of the same conversations which were proven by the state, as to which there is a well-known exception.
Dr. England was properly qualified as an expert to testify to the direction the pistol ball followed on entering the body, he having examined the wound as a physician; and it was no valid ground of objection that the evidence was brought out on the rebuttal examination instead of on the direct.
There was no error in refusing charge 15. It stated a correct proposition of law, to the effect that in criminal cases evidence of the defendant’s previous good character is admissible for him, not only where a doubt exists as to the proof, but where it is sought to generate a doubt of guilt; but it has been held, and we think correctly, that such a charge may be refused because it singles out a part of the evidence. See Miller’s Case, 107 Ala. 59, 60, 19 South. 37, and cases cited.
All the other refused charges were properly refused for being argumentative, and for singling out parts of the evidence and directing the jury to look to this or to that part of the evidence, and for giving undue prominence to certain parts of the evidence and ignoring other parts, or were properly refused because they were fully covered by other written charges which were given at the request of the defendant.
The entire record has been carefully examined, and we have been furnished by counsel for appellant with a good brief arguing all the questions raised by the record; but we find no reversible error in the proceedings of the trial court.
Affirmed.
McClellan, Sayre, and Somerville, JJ., concur.